Citation Nr: 0723967	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  02-08 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chloracne, to include 
as due to inservice exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

The veteran served on active duty from June 1964 to May 1968.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in St. Petersburg, Florida (hereinafter RO).

In September 2006, the veteran was afforded a videoconference 
hearing before the Board pursuant to the provisions of 
38 U.S.C.A. § 7107(e) (West 2002).  

In January 2007, the Board remanded the veteran's claim for 
additional evidentiary development.  In April 2007, a 
supplemental statement of the case (SSOC) was issued by the 
VA Appeals Management Center (AMC) which continued the denial 
of the claim.  The claim is once again before the Board. 


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for a 
VA examination which was scheduled to evaluate his claimed 
skin disability. 

2.  The competent medical evidence of record does not 
demonstrate a nexus between the veteran's chloracne and his 
military service, to include his presumed exposure to 
herbicides in Vietnam.


CONCLUSIONS OF LAW

1.  The veteran's claim will be rated on the available 
evidence of record based on the veteran's refusal to report 
for a VA examination.  38 C.F.R. § 3.655(b) (2006).

2.  Service connection for chloracne is not warranted.  38 
U.S.C.A. §§ 1110, 1116, (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(e) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
chloracne.  He specifically contends that such was caused by 
his presumed exposure to herbicides during his service in the 
Republic of Vietnam. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated April 13, 2001, including a request for evidence of "a 
relationship between your current disability and an injury, 
disease, or event in service." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
April 2001 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining "medical 
records, employment records, or records from other Federal 
agencies."  With respect to private treatment records, the 
letter included copies of VA Form 21-4142, Authorization and 
Consent to Release Information, which the veteran could 
complete to release private medical records to the VA. 

The April 2001 letter further emphasized:  "You must give us 
enough information about these records so that we can request 
them from the person or agency who has them.  It's still your 
responsibility to make sure these records are received by 
us."

The Board also notes that a subsequent letter from the RO 
dated August 16, 2006 specifically requested the veteran 
submit any additional information or evidence that pertains 
to his claim or inform the RO of such information or 
evidence.  This complies with the "give us everything you've 
got" provision contained in 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the August 16, 2006 letter mentioned above, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the August 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service medical records, VA outpatient treatment 
records and private treatment records.  

The Board also notes that the veteran was offered a VA 
examination to determine the etiology of his chloracne but he 
refused to attend.   In January 2007 the Board remanded this 
claim for the VA AMC to schedule an examination to determine 
"whether the veteran has a current disability associated 
with acne as a result of service, to include presumed 
exposure to Agent Orange therein."  The record reveals that 
the VA attempted to schedule an examination, but the veteran 
indicated that he would not submit to such.  Thus, the 
Board's remand instructions were complied with to the extent 
possible.  Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  See 38 
C.F.R. § 3.655 (2006).  The Board's remand was generated 
because of the lack of a medical nexus opinion and the 
absence of treatment records for 5 years after the veteran 
left the military.  In this case, the examination was 
scheduled to determine whether in fact the veteran's acne 
condition was related to his military service.  Since the 
veteran failed without good cause to report for the scheduled 
VA examination, the Board must render its claim based on the 
evidence of record, which is lacking a nexus opinion.

The Board is mindful of the provision contained at the outset 
of 38 C.F.R. § 3.655: "When entitlement . . . to a benefit 
cannot be established without a current VA examination or 
reexamination" one should be scheduled.  In this case, a VA 
examination was indeed necessary to grant service connection 
for chloracne.  Cf. 38 C.F.R. § 3.159(c)(4) (2006).  

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
held that VA must show that a claimant lacked "good cause" 
[see 38 C.F.R. § 3.655 (2006)] for failing to report for a 
scheduled examination.  Neither the veteran nor his 
representative has provided an "adequate reason" or "good 
cause" for the veteran's failure to report to be examined.  
The veteran was contacted regarding the time and place to 
appear for VA examination; he notified the VA that he would 
not attend and has since made no contact with the RO to 
schedule another appointment at a different location. 

The Court has held that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to a veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the responsibility of veterans 
to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  
The Board finds that in light of the veteran's disinclination 
to fully cooperate with the process, that good cause for his 
failure to report for VA examinations has not been shown.

Therefore, pursuant to 38 C.F.R. § 3.655, the Board must make 
a decision on the claim based on the evidence of record. The 
evidence of record does not include a current competent 
diagnosis of PTSD.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
exercised the option of a personal hearing and was afforded 
one on September 26, 2006, as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Service connection - in general

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service. See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service. See 38 C.F.R. § 3.303(d) (2006); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2). See 38 C.F.R. § 
3.309(e) (2005).  The foregoing diseases shall be service 
connected if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.

A disease associated with exposure to herbicide agents listed 
in § 3.309 will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2005).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit (the Federal Circuit) held that when a 
veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), 
reversing in part Combee v. Principi, 4 Vet. App. 78 (1993).  
As such, the Board must not only determine whether the 
veteran has a disability which is recognized by VA as being 
etiologically related to prior exposure to herbicide agents 
that were used in Vietnam, see 38 C.F.R. § 3.309(e) but must 
also determine whether his current disability is the result 
of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303(d).

Analysis

As has been discussed above, in order to establish service 
connection for the claimed disorder, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson, supra.

With respect to Hickson element (1), the medical evidence of 
record indicates that the veteran was diagnosed with 
chloracne in July 2004.  Hickson element (1) has therefore 
been met.  

With respect to Hickson element (2), the veteran's service 
medical records indicate that he was seen on one occasion, 
April 27, 1965, for complaints of facial acne, which was not 
diagnosed as chloracne, and that his period of service in the 
Republic of Vietnam is presumed to have exposed him to Agent 
Orange.  Hickson element (2) has therefore been satisfied.

Turning to element (3), as discussed above, the Agent Orange 
regulations provide for a statutory nexus between presumed 
Agent Orange exposure in Vietnam and certain disabilities, 
including chloracne.  However, medical evidence must 
establish that the veteran's chloracne became "manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide 
agent." 38 C.F.R. § 3.307(a)(6)(ii) (2006).  The record 
reflects that the veteran was not diagnosed with chloracne 
within the one year presumptive period.  Indeed, the earliest 
post-service record of a skin condition dates from December 
12, 1973, five years after the veteran left the service.  
Additionally, this diagnosis was for acne, not chloracne.  
The veteran's first diagnosis of chloracne was in 2004, 
nearly four decades after he left service.  Thus the 
statutory presumption does not avail the veteran. 

As indicated in the law and regulations section above, 
service connection may still be established on a direct 
basis, i.e. via medical opinion linking the claimed 
disability to herbicide exposure.  See Combee, supra.  It was 
for this reason that the Board remanded this case in January 
2007.  Since the veteran refused to attend a VA examination 
there is no medical nexus evidence of record and nothing to 
link the veteran's current skin condition to his military 
service.   

To the extent that the veteran and his representative contend 
that a medical relationship exists between the veteran's 
chloracne and his military service, any such statements 
offered in support of the veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Consequently, Hickson 
element (3) has not been met and the veteran's claim fails on 
this basis. 

For the reasons and bases expressed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's service-connection claim for chloracne.  The 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for chloracne, to include 
as due to inservice exposure to herbicides, is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


